DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Response and Miar Declaration dated 01/25/2021 have been entered and carefully considered.  Applicants’ remarks in the Response and the Miar Declaration were found to be persuasive (see Response to Arguments below), and the previous rejections have been withdrawn.  Claims 1-20 remain pending.  Claims 1-20 remain rejected for the reasons provided below.  The following rejections are newly applied and constitute the complete set of rejections currently being applied to the present application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias et al. (“Electrical properties of intrinsically conductive core-shell polypyrrole/poly(vinylidene fluoride) electrospun fibers”, Synthetic Metals 197, 2014, pp. 198-203).
Regarding claims 1-4, 6, 7, and 13-15, Dias et al. disclose the preparation of a substrate comprising electrospun aligned fibers of piezoelectric poly(vinylidene fluoride) (PVDF).  Dias et al. disclose that these fibers are further coated with conductive polypyrrole (PPy) via in situ polymerization of the PPy.  Dias et al. disclose that their PVDF fibers were successfully coated with PPy using their methods (see pages 199-200).  This disclosure of Dias et al. anticipates claims 1-4, 6, 7, and 13-16.
Regarding claim 5, Dias et al. discloses a scaffold (mat) comprising their electrospun aligned fibers of piezoelectric PVDF coated with conductive PPy (see page 200).  This disclosure of Dias et al. anticipates claim 5.
Regarding claims 8 and 16, Dias et al. disclose the preparation of PPy by the oxidation of pyrrole monomers through electrochemical polymerization (see page 199).  This disclosure of Dias et al. anticipates claims 8 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. (cited above) in view of George et al. (“Electrically Controlled Drug Delivery from Biotin-Doped Conductive Polypyrrole”, Adv. Mater. 2006, 18, pp. 577–581).
The teachings of Dias et al. mentioned above are hereby incorporated in this section.
Regarding the specific limitations of claims 9 and 17, Dias et al. do not explicitly recite doping their conductive polymer with biotin.
Regarding the specific limitations of claims 10-12 and 18-20, Dias et al. do not explicitly recite loading their conductive polymer with a therapeutic substance such as a drug or growth factor.
George et al. teach the use of a conducting polymer (PPy) in controllable drug administration.  George et al. developed a method for attaching molecules to the 
Based on the teachings of George et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to incorporate biotin as a co-dopant in the conductive PPy used to coat the electrospun PVDF fibers in Dias et al., with a reasonable expectation that the biotin co-dopant would facilitate the loading of a drug onto the conductive PPy and the uniform release of a drug such as a growth factor from the conductive PPy via electrical stimulation.  A skilled artisan would have been motivated to incorporate electrospun PVDF fibers as taught by Dias et al., coated with biotin-doped conductive PPy as taught in George et al., in a scaffold used to release a growth factor and promote tissue regeneration.

Response to Arguments
Applicants noted that the Miar dissertation cited in the previous office action does not qualify as prior art under 35 U.S.C. § 102(a)(1) because it was a disclosure made one year or less before the effective filing date of a claimed invention and was made by the inventor or joint inventor or by another who obtained the subject matter disclosed 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615